Exhibit 10.20
 
Schedule 4.20 - Material Agreements
Inclusion of an agreement herein shall not be construed as an admission or
indication that such agreement is material to Suspect Detection Systems Ltd.
 
No
Type of Agreement
Name of the Counterparty
Dated
1
Reseller
Comier Trading CO. Ltd.
November 16, 2009
2
Reseller
Asaf Doron
June 27, 2010
3
NDA
Elbit systems and Tadiran Ltd.
September 3, 2008
4
Reseller
Elbit systems and Tadiran Ltd.
October 29, 2008
5
NDA
Accenture
January 29, 2007
6
Finder fee Agreement
Arocon Inc.
March 16, 2006
7
Reseller
Epsilon Investments (GH) Ltd.
July 28, 2009
8
Agent
Mainami Kuku Services Co. Ltd.
April 22, 2010
9
Term sheet and Distribution Agreement
Guemont, S.A. de C.V.  SDS LATAM, S.A.P.I de C.V. ("SDS LATAM") dated May 19,
2010.
April 27, 2010 and May 19, 2010
10
Agent
Aims Ltd. (part of Elul group)
October 12, 2005
11
Agent
A.N. security and technology Ltd.
November 15, 2008
12
Agent
IDCC
February 22, 2007
13
Agent
Jacques C. Menahem
December 26, 2006
14
Agent
Primcore Express Inc.
October 28, 2010
15
Agent
ITFS Group
September 25, 2010
16
Agent
Silver Shadow Advanced Securities Systems Ltd.
March 18, 2010
17
Grant agreement
The transportation security administration (TSA)
June 22, 2005
18
Trial management
National Safe Skies Alliance, Inc.
February 6, 2009
19
Agent
Raytheon Company
November 6, 2010
20
Grant agreement
TSA The Science and Technology (S&T)
July 6, 2005
21
Grant agreement
TSA U.S. Department of Transportation
29 September, 2007
22
IL Office of the Chief Scientist grants
Several agreements and letters by IL Chief Scientist, Tnufa, tmura, copies of
which were provided to the Purchaser
various
23
NG Investment
Northern Group
June 8, 2006
24
CEO Agreement
Employment agreement (Shabtai Shoval), Consulting agreement (Scientific Driven
Systems Ltd.)
December 1, 2008 and May 9, 2010
25
IP - oral agreement with Gal Peleg
Gal Peleg rights for video streaming and tracking – See Section 4.15 of the
Disclosure Schedules
January 1, 2010
26
Terms and Conditions of Sale
 Mexican Federal Police by Nunvav Inc.
June 19, 2008
27
Terms and Conditions of Sale
 Mexican Federal Police – PF by Nunvav Inc.
September 11, 2009
28
Terms and Conditions of Sale
 Mexican General Attorney - PGR by Gull de Mexico
September 18, 2008
29
 Agency Agreement
 Wesley D'aranjo
July 24, 2009.
30
Support Agreement
E8
November 8, 2009
31
Purchase Order
India S.S. B. I Exports PVT Ltd.
Feb 14, 2009




